Citation Nr: 0620773	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  00-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
superficial shell fragment wounds of the right arm, shoulder, 
and scapular area, currently evaluated as 20 percent 
disabling.

2. Entitlement to an increased (compensable) evaluation for 
residuals of superficial shell fragment wounds of both 
forearms.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

A rating decision dated in December 2005 awarded a 20 percent 
disability evaluation for the previously noncompensably 
evaluated superficial shell fragment wounds of the right arm, 
shoulder, and scapular area, effective November 4, 2005. 


FINDINGS OF FACT

1.  The residuals of superficial shell fragment wounds of the 
right arm, shoulder, and scapular area are not manifested by 
limitation of motion of the arm midway between the side and 
shoulder level, or a scar that is an area or areas exceeding 
72 square inches or 465 square centimeters, or moderately 
severe or severe muscle injuries to muscles affecting the 
shoulder girdle.    

2.  The residuals of superficial shell fragment wounds of 
both forearms are not productive of scars that are tender and 
painful, poorly nourished with repeated ulceration, that 
affect function of the forearms or an area or areas of 144 
square inches or 929 square centimeters or greater, or 
moderate injury to muscles affecting the forearms.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of superficial shell fragment wounds of the right 
arm, shoulder, and scapular have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.321(b), 4.7, 
4.40, 4.45, 4.56, 4.71a, 4.73, 4.118, Diagnostic Codes 5201, 
5301-5304, 7801 (2005).      

2.  The criteria for a compensable evaluation for residuals 
of superficial shell fragment wounds of both forearms have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002); 
38 C.F.R. §§ 4.7, 3.321(b), 4.7, 4.56, 4.71a, 4.73, 4.118, 
Diagnostic Codes 5307, 5308, 7802, 7803, 7804, 7805 (2005).     
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of Superficial Shell Fragment Wounds of the 
Right Arm, Shoulder, and Scapular Area

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran's residuals of superficial shell fragment wounds 
of the right arm, shoulder, and scapular area have been 
evaluated as 20 percent disabling, under Diagnostic Code 
7805, scars, rated on limitation of function of the arm under 
Diagnostic Code 5201. Under Diagnostic Code 5201 a 30 percent 
disability evaluation for the dominant arm requires 
limitation of motion midway between the side and the shoulder 
level.        

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of scars were 
revised effective August 30, 2002.  The Rating Schedule in 
effect prior to the change did not offer an evaluation for 
scars in excess of the 20 percent evaluation that has been 
awarded for the veteran's service connected disability.       

Under the revised criteria Diagnostic Code 7801 an area or 
areas exceeding 72 square inches (465 square centimeters) 
warrants a 30 percent rating. 

Application of the criteria for Muscle Injuries should also 
be considered.  38 C.F.R. § 4.73, Diagnostic Codes 5301-5304 
contemplates muscle injuries to the shoulder girdle and arm. 
Under these codes moderately severe or severe muscle injury 
warrants a 30 percent disability evaluation for the dominant 
arm.      

38 C.F.R. § 4.56(d)(3)(i) provides that, as to the type of 
injury, moderately severe disability of muscles will stem 
from a through-and-through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. As to history and complaints, 38 
C.F.R. § 4.56(d)(3)(ii) provides that there is to be service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound. Also 
considered is whether there have been consistent complaints 
of cardinal signs and symptoms of muscle disability, as 
defined in 38 C.F.R. § 4.56(c), and, if present, evidence of 
inability to keep up with work requirements. As to objective 
findings, 38 C.F.R. § 4.56(d)(3)(iii) provides that there is 
to be entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal. 38 C.F.R. § 4.56(d)(4)(i) provides 
that as to the type of injury, severe disability of muscles 
will stem from a through-and-through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. As to history and complaints, 38 C.F.R. § 
4.56(d)(4)(ii) provides that there is to be service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound. Also 
considered is whether there have been consistent complaints 
of cardinal signs and symptoms of muscle disability, as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

As to objective findings, 38 C.F.R. § 4.56(d)(4)(iii) 
provides that for severe disability there is to be ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability: (a) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (b) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (c) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  

Service medical records of the veteran report that he 
sustained a shrapnel injury to the right leg, but do not 
indicate any injury to the right shoudler and arm. It was 
noted during service that the veteran was right handed.  

At a VA medical examination in May 1973, it was reported that 
the veteran had two scars measuring 3/8 by 1/4 and 1/8 by 1/8 
over the right anterior shoulder. An X-ray revealed two 
metallic fragments in the soft tissue near the outer end of 
the right clavicle. All of the veteran's scars were described 
as superficial, nontender, and asymptomatic.  Subsequent X-
rays revealed mild narrowing of the acromioclavicular and 
glenohumeral joint. 

At a VA medical examination in January 2003, it was reported 
that the veteran had pain from his right shoulder to his hand 
that was described as a 10 on a scale of 1 to 10.  Range of 
motion studies of the right shoulder showed that F. extension 
was to 90 degrees; abduction was to 130 degrees; internal 
rotation was to 90 degrees; external rotation was to 80 
degrees; and B. extension was to 40 degrees.  Swelling 
without pain of the right acromioclavicular joint was 
reported.  A 1 centimeter scar was reported near the clavicle 
and acromium. An X-ray confirmed a metallic foreign body in 
the clavicle.  The diagnosis was small shrapnel wound right 
shoulder coracoid area.     

At a VA medical examination in April 2005 the veteran 
complained of a painful scar in the right shoulder that 
caused limitation of motion of the shoulder.  The pain was 
described as nearly constant that worsened with motion.  The 
veteran was retired from his job as a letter carrier.  The 
physical examination revealed that the anterior shoulder scar 
was 1.5 by .5 centimeters.  The scar was described as 
slightly hypopigmented, not depressed or elevated, and deep.  
Range of motion studies of the right shoulder revealed that 
abduction was 0 to 90 degrees; anterior elevation was 0 to 90 
degrees; external rotation was 0 to 40 degrees; and internal 
rotation was 0 to 75 degrees.  It was reported that there 
were pain limits at higher number, not at 0 degrees.  Motor 
and sensory function of the right upper extremity was 
described as normal, other than range of motion.          
        

Analysis

It is asserted that the veteran's residuals of superficial 
shell fragment wounds of the right arm, shoulder, and 
scapular area are more disabling than the current 20 percent 
disability evaluation indicates.  

The medical data reveals the veteran has complaints of right 
arm pain, and some limitation of motion of the right arm that 
has been associated with the shell fragment wound.  Although 
limitation of motion of the right arm is demonstrated, there 
is no indication from the clinical data of limitation of 
motion of the right arm, midway between the side and the 
shoulder level.  Further, it has been clinically reported 
that the right shoulder scar is 1.5 by .5 centimeters. That 
measurement does not equate to 72 square inches or 465 square 
centimeters which is the next higher criteria. While the 
right shoulder scar has been described as deep by a 
clinician, there is no indication that the shell fragment 
wound to the shoulder that the veteran sustained required 
initial debridement, resulted in prolonged infection, or 
sloughing of soft parts, and intermuscular scarring, or 
required prolonged treatment; the criteria necessary for at 
least a moderately severe muscle injury for any of the Muscle 
Groups involving the shoulder girdle, Diagnostic Codes 5301-
04.   

The veteran's shell fragment wound has been evaluated under 
limitation of motion of an arm. The Board recognizes that 
there are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors. See DeLuca v. Brown, 8 Vet. App. 202 (1995). There 
is some evidence of pain on motion of the right arm, at the 
higher ranges of motion of the arm. While some pain on motion 
is shown, a review of the overall medical evidence does not 
reflect objective evidence of pain or other functional loss 
greater than that contemplated by the current 20 percent 
rating. Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 
4.59 do not provide a basis for a higher rating.

The veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. § 4.7.  Additionally, the evidence shows that the 
veteran is retired from employment.  This case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, requiring 
consideration on an extra-schedular basis.  38 C.F.R. § 3.321 
(b).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Based on the foregoing, the Board 
concludes that the weight of the evidence is against the 
veteran's claim.  An increased evaluation for residuals of 
superficial shell fragment wounds of the right arm, shoulder, 
and scapular area is not warranted.

II.  A Compensable evaluation for Residuals of Superficial 
Shell Fragment Wounds of Both Forearms

The veteran's residuals of superficial shell fragment wounds 
of both forearms is currently rated pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, scars, other, based on 
limitation of function of affected part.  

The evaluations of scars under the Rating Schedule were 
revised effective August 30, 2002. Under the old rating 
criteria, 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 
percent disability evaluation was provided for scars that 
were poorly nourished with repeated ulceration. Under 
Diagnostic Code 7804, a 10 percent disability evaluation was 
available for scars that were superficial, tender and painful 
on objective demonstration. 

Under the revised rating criteria, 38 C.F.R. § 4.118, 
Diagnostic Code 7802, scars other than the head, face, or 
neck, that are superficial and that do not cause limited 
motion, warrant a 10 percent disability evaluation for an 
area or areas of 144 square inches, 929 square centimeters, 
or greater.   

Under Diagnostic Code 7803, scars that are superficial, 
unstable, warrant a 10 percent evaluation. Note (1) provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar. Notes 
following Diagnostic Codes 7803 and 7804 also provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination are rated 10 percent disabling. Note (2) provides 
that a 10 percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.

The criteria for muscle injuries should also be considered.  
38 C.F.R. § 4.73, Diagnostic Codes 5307 and 5308 contemplates 
muscle injuries to the forearm and hand.  Under these codes 
moderate muscle injury warrants a 10 percent disability 
evaluation for the dominant arm.      

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. 38 C.F.R. § 
4.56(d)(2). A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles. 38 C.F.R. § 
4.56(d)(2)(ii). Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 38 C.F.R. § 4.56(d)(2)(iii).

Service medical records do not document the shell fragment 
wounds of the forearms that the veteran sustained. At a VA 
medical examination in May 1973, it was reported that the 
veteran had a scar over the left forearm posteriorly that was 
3/4 by 1/4 inch; a scar over the right forearm, medially, that 
was 1/4 by 1/4 inch; and a scar laterally near the right elbow 
that was 3/8 by 3/8 inch.  The scars were clinically 
described as superficial, non-tender, and asymptomatic.  

VA clinical records in the mid to late 1990's reveal 
treatment for cubital tunnel and carpal tunnel syndrome on 
the right.  In April 2000 a VA clinician opined that there 
was no relationship between those disorders and the veteran's 
service connected shell fragment wound scars of the forearms.  
In a January 2003 VA medical examination, it was also 
reported that it was unlikely there was a relationship 
between the veteran's shrapnel injuries and his upper 
extremity nerve disorders.  A scar was reported near the 
right elbow, and the veteran reportedly had full range of 
motion of the fingers and thumbs of both hands.
At the VA medical examination in April 2005, a scar was 
reported on the right forearm just over the ulna that was 1 
by 1 centimeter. The scar was described as healed, slightly 
hyperpigmented and stable.  The scar was not depressed or 
elevated and was described as deep. There was a 1.5 by .5 
lesion of the left forearm near the ulna that was not 
adherent and slightly hypopigmented.  It was reported that 
there was no loss of motion found, all wounds were healed and 
the lesions were non-tender without ulcerations. The 
diagnosis was residual scars of the upper extremities.  

Analysis       

 It is maintained that the veteran's shell fragment wounds of 
the forearms warrant a compensable disability evaluation.  

The clinical data shows that the right and left forearm shell 
fragment wounds are healed and are essentially asymptomatic. 
There is no medical evidence that the shell fragment wounds 
are tender and painful, poorly nourished or ulcerated or 
unstable.  There is no evidence that the shell fragment wound 
scars of the forearms result in any limitation of function or 
limitation of motion of an upper extremity. Neurological 
findings consistent with carpal and cubital tunnel syndrome 
of the right have been reported.  However, from a clinical 
standpoint it has been reported that the neurological 
abnormalities are not associated with the service connected 
shell fragment wounds of the forearms. 

The medical evidence goes on to show that the shell fragment 
wound scars of the forearms are relatively small. The scars 
do not equate to an area or areas of 144 square inches or 929 
square centimeters or greater. Also, while the right forearm 
shell fragment wound scar has been clinically described as 
being deep. There is no evidence of in-servce treatment of 
the wound, nor is there any objective loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side, consistent with moderate muscle injury of the 
forearms.  

The shell fragment wound of the forearms does not affect 
limitation of motion of any joint, and the criteria for 
evaluation of ratings based on adequately portraying the 
anatomical damage, and functional loss of the particular 
musculoskeletal system or pain on movement are not 
applicable.  38 C.F.R. § 4.40, 4.45.

The veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation. This 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).   

The weight of the evidence is against the veteran's claim.  A 
compensable disability evaluation for residuals of 
superficial shell fragment wounds of both forearms is not 
warranted.  

 
Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans. 
In March 2002, April 2004, and in April 2005, VA sent letters 
notifying the veteran of the evidence necessary to establish 
an increased rating.  The veteran has been informed of what 
he was expected to provide and what VA would obtain on his 
behalf, and he was asked to provide VA with any evidence he 
may have pertaining to his appeal. The aforementioned letters 
satisfied VA's duty to notify.  Any defect with respect to 
the timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and lay testimony.  VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to his claim.  The veteran has 
also been afforded VA medical examinations to evaluate his 
service connected shell fragment wound residuals. As such, VA 
has met its duty to assist.

In light of the denial of the veteran's claims, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.
  

ORDER

Entitlement to an increased evaluation for residuals of 
superficial shell fragment wounds of the right arm, shoulder, 
and scapular area is denied.

Entitlement to an increased (compensable) evaluation for 
residuals of superficial shell fragment wounds of both 
forearms is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


